Blackford, J.
This was an action of debt brought by Wormer against Smith. The suit was founded on the judgment of a justice of the peace of the state of Ohio, for 78 dollars. The declaration complains of the defendant, — For that whereas the said plaintiff, heretofore, to-wit, on, &c., at Cleveland township, Cuyahoga county, in the state of Ohio, before John Bar, who was then and is now an acting justice of the peace, and who, by virtue *236of the statute of the state of Ohio, was duly elected, commissioned, and qualified, and possessed jurisdiction in all civil cases in the said township of Cleveland, where the matter in dispute did not exceed 100 dollars, and to whose official acts full faith and credit are due and ought to be given throughout the United States and elsewhere, at a Court then and there holden by said justice of the peace, by virtue of the statute aforesaid, by the consideration and judgment of, &c. (The residue of the declaration is in the usual form.)
D. Newell, for the plaintiff.
W. H. Mallory, for the defendant.
General demurrer to the declaration and judgment for the defendant.
The only objection made to the declaration is, that the statute of Ohio, mentioned in it, is not set out more particularly. We think, however, that the allegation objected to is sufficient, at least on general demurrer. If the allegation had been traversed, the plaintiff would have been obliged to prove that there was such a law as he had alleged. In a case where the defence depended on a foreign law, the pleas alleged the existence of the law in general terms; and the pleas were replied to without objection. Huber v. Steiner, 2 Bingh. N. C. 202.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.